143.	 I take particular pleasure, Sir, in congratulating you upon your election to the presidency of the thirty- sixth session of the General Assembly. In awarding you this high office, the Assembly has chosen a diplomat whose invaluable personal qualities, long experience and profound knowledge of the workings of the Organization will ensure the successful outcome of our work.
144.	I should also like to express once again my profound appreciation of the dedication, determination and efficiency with which your predecessor, Mr. von Wechmar, carried out a most difficult task.
145.	I take this opportunity of extending cordial greetings to the delegation of Vanuatu. I recently had the pleasure of being host in Brussels to a mission from Vanuatu. My country looks forward to maintaining and developing the close ties which we established on that occasion.
146.	On this very day Belize has joined the United Nations. I should like to extend to it our warm welcome. The alphabetical order will mean that our two delegations will be neighbors in most meetings, and we take pleasure in that.
147.	The highest aspiration of human society is to organize its solidarity in justice and peace. The United Nations is the trustee of that aspiration, and the essential meaning of the general debate in the Assembly should be to gauge each year our achievements and to plan ahead. The General Assembly is the place for Governments to meet annually and examine their conscience. It should come as no surprise to find in this forum the contradictions and the doubts of all mankind.
148.	Beyond the diplomatic niceties and political constraints, serious reflection is necessary for us to see what we can really do to progress step by step toward the goal assigned to us.
149.	When we view the present state of the world it is all too easy to emphasize the injustices, the conflicts and the danger. The agenda of the current session is, in part, a catalog of the problems which endanger international relations. We have discussed many of these problems year after year without finding any satisfactory solutions.
150.	I shall speak on a single theme, that of peace, ,because my British colleague, Lord Carrington, on behalf of the 10 member States of the European Community, has already explained our views, our activities and our hopes concerning the main agenda items [8th meeting]. I need not cover all the points he has dealt with, for his speech was also that of Belgium. The very fact that the 10 member States of the European Community speak with one voice is in itself a concrete contribution to peace and to the transformation of a world of confrontation into a world of cooperation. We have here 10 countries of Europe, many of which for a century have repeatedly battled against each other and which, hardly 22 years after the First World War, were all caught up in another war which set the world aflame. Today, war between these countries of Western Europe has become unthinkable. What is more, they have embarked on building a genuine community. The results are not yet perfect, but they demonstrate that reason, a sustained will, a clear vision of the basic solidarity among peoples and the patient alignment of interests can overcome the age old curse. Starting from this example, I should like to consider practical ways which could ensure peace on a more stable basis, granting to all a real solidarity.
151.	Article 1 of the Charter defines the purposes of the Organization. Foremost among these is the maintenance of international peace and security. Belgium, a victim throughout the centuries of the quarrels of its neighbors, has traditionally been particularly devoted to the search for peace. Few peoples have had as much experience as we have of the disasters of war and therefore also of the blessings of peace. But this experience has also freed us from simple illusions about ways to achieve and maintain peace.
152.	Taught by its past and conscious of its own particular situation, Belgium has entrusted its security to a regional defensive alliance, in conformity with the provisions of the Charter of the United Nations, an alliance characterized by a high degree of permanent consultation among its members. Determined participation in this alliance enables my country to contribute fully to the difficult but essential dialog between East and West without which world peace would be no more than a precarious truce.
153.	When we view the problems of peace today, several facts stand out. In centuries past war was the ultimate instrument of international policy. When all ether methods became impossible, it was through war that the divergent views and interests and conflicting passions oilmen and Governments were finally resolved. Disputes found their solutions through war in ways that were often unjust but expedient. The threat hanging over everybody of destruction and misery encouraged compromises to some degree and often produced a period of stability of uncertain duration, characterized by fear and resignation. Power, above all military power, was the main goal of States, for even in times of peace, military power governed relations between States.
154.	It is this unorganized and savage world, in which force takes precedence over the rule of law, that we have tried to change by adopting the Charter of the United Nations. Such a change is the fundamental meaning and highest objective of the Organization. Have we completely succeeded? We know very well that we have not, but we have sparked some hope in the world and have opened the way to another ambition for mankind, that of a world based on international law, on the sovereignty of States, on respect for the weak, on reciprocal assistance and on the refusal to use violence. Several elements tend to lead us to believe that war is no longer a normal instrument of international policy: regional cooperation among States, the balance brought about in some regions by strong alliances, the will to independence of peoples in the face of the biggest Powers and their contesting the fruits of invasion, and finally the devastating power of the weapons themselves.
155.	The most striking and hopeful development, however, is the coming of age of world public opinion, which makes itself heard here in the United Nations, its point of convergence and its preferred means of expression. Aggression is not yet banished from the world we see this from recent and still current instances but it now involves a higher political cost and offers less promise of success. Aggression faces the general condemnation of the General Assembly, and its victims, feeling themselves supported, refuse to submit.
156.	Such is the progress achieved. It is still modest, but it shows us a direction in which our efforts can usefully be aimed. Our awareness and our solidarity represent the principal chance for peace. Our first concern should be to develop them at the regional level, as well as in the world Organization.
157.	A particular and spectacular question that strikes public opinion is obviously the accumulation of armaments. It is a scandal that huge resources are thus spent each year to the detriment of the production of goods more beneficial to mankind. It is easy to wax indignant and to content oneself with words or to recommend radical disarmament measures. This is a natural and popular response, and it corresponds to a deep-seated sense of morality. However, if we look at the question dispassionately some basic facts stand out.
158.	The first is that in the disarmament field, rhetoric cannot take the place of action. It is not the pedlars of dreams who best serve humanity. On the contrary, they tend to waste on illusions energies that could better be spent on the patient search for practical solutions.
159.	The second point is that only those States or groups of States which nurture deep-seated mutual distrust enter the arms race. Many countries do not maintain any military apparatus against their neighbors, even though the means to do so are available to them. This is the case with the countries of Western Europe, which have developed ties of solidarity and enough mutual confidence to allow them to dispense with any kind of military precautions against each other.
160.	Armaments, therefore, are the consequence rather than the cause of distrust and hostility. If we truly wish to curb the arms race and Belgium certainly does we must first of all tackle the causes. Several approaches could, I think, be followed simultaneously.
161.	The first and essential one is respect for the principle of noninterference in the affairs of other States, which was reaffirmed by General Assembly resolution 2131 (XX) of 21 December 1965. Without strict observance of this principle, no genuine progress towards peace can be achieved.
162.	Next, we must engage in the difficult but necessary dialog on problems that divide us. Even though conflicting viewpoints and interests cannot immediately be reconciled, such a dialog would gradually promote the accurate perception of the various motivations and views, the recognition of legitimate interests and, ultimately, a certain degree of tolerance and moderation and even cooperation in the search for solutions acceptable to all.
163.	The third approach, without waiting for this general dialog to bear all its fruits, is to begin well-defined conversations on security problems. Such conversations should not be limited solely to armaments but should also bear upon the ideas different sides have of their security and the suitable means to ensure it. Between potential adversaries, security can best be grounded in the existence of an equilibrium, but this equilibrium itself is difficult to achieve. Each seeks to counter the opposing strategy as it guesses or fears that strategy to be. At times, such strategies determine which arms will be produced, and at other times they are themselves modified by the appearance of new weapons. We therefore seem to be witnessing a pitiful race taking place in darkness and confusion, in which each participant pushes himself to the limit for fear of taking a risk where his opponent's supposed strategy is concerned. In this area of dialog on disarmament, therefore, we must focus more sharply on the exchange of the precise ideas the parties have of their own security problems, their strategies and their weapons Programs.
164.	My fourth recommendation would be to stress in the negotiations those measures which might decrease distrust and fear. Here, I should like to recall the steps taken in this regard by the Final Act of the Conference on Security and Cooperation in Europe, signed at Helsinki, which, among other things, provides for prior notification of maneuvers and military movements of a certain scope. We think this is of great importance and are very anxious to see those agreements respected.
165.	We should like to see further progress in this direction, leading to the holding of a conference on disarmament in Europe in the near future, the first aim of which would be to agree on militarily significant, compulsory and genuine confidence-building measures extending to the entire European continent. I mention the efforts undertaken on our own continent because I believe that this approach should also be attempted in other regions of the world, in ways, of course, suitable to each of them. Belgium is first and foremost desirous of obtaining practical results in matters of security and arms limitation and to this end has constantly advocated the free negotiation between neighbors of agreements likely to achieve these aims on a regional basis.
166.	More clarity concerning military situations and a more accurate forecast of their possible modification by means of confidence-building measures on a regional level would allow all States concerned to proceed in an atmosphere of security towards genuine and far-reaching arms reduction measures. Indeed, is it not obvious that when States have divested themselves of the means of suddenly menacing their neighbors and have ceased to fear being suddenly menaced themselves, their interest would certainly be to reduce their military expenditures and to negotiate a stabilization of the balance at a reduced level of armaments? .
167.	A fifth approach pertains to arms limitation itself. We welcome the fact that a few weeks from now the United States and the Soviet Union will start negotiations on the limitation of medium-range nuclear weapons. My Government has actively encouraged the holding of such negotiations. If the rapid and genuine progress that we desire is to be made, it is essential that a number of principles be clearly established. First, we have to put a stop to the exchange of allegations and accusations, which poisons the atmosphere of the negotiations and tends to turn them into a propaganda exercise rather than a search for concrete results.
168.	We must then recognize that the maintenance or restoration of equilibrium is a perfectly legitimate concern. Negotiations must start with the certainty that the equilibrium will be firmly assured in any eventuality, so that the negotiators can make a genuine, concerted attempt to reduce that equilibrium to its' lowest possible level. If this certainty is lacking there can be no assurance of the determination to hold genuine negotiations.
169.	From the outset we should concentrate our efforts on a limited number of arms and systems chosen from among those which are the most modern and of greatest concern that is, the most dangerous in a way that renders possible concrete and rapid results.
170.	I am well aware of the fact that the negotiations to which I am referring involve chiefly the United States and the Soviet Union, which possess these types of arms. But the negotiations are of concern to all of us, because they are an element of the strengthening of peace, to which we all aspire.
171.	War, as I stated at the beginning of my speech, seems and should seem to be less and less a normal instrument of policy. But we must be aware of another danger, namely, the sudden creation by a brazen nation of faits accomplis, the results of which are then difficult to undo. As the penalties for war are forgotten, so the temptation for frustrated and ambitious States to resort to it, hoping for impunity, will increase. Thus, the defense of international law should remain our constant concern. It is our guarantee, particularly the weaker among us, in the face of the most powerful. It alone can ensure the stability and security of our day-to-day relations, on which the wellbeing of all peoples depends in our increasingly interdependent world.
172.	To that end, we must remain watchful and ready to show, by our unanimous response, that a policy of fait accompli will bring general disapproval upon those who pursue it. We shall be able to prevent such action and apply effective sanctions only if we create among ourselves strong bonds of solidarity. No State will then lightly consider excluding itself from that solidarity and cooperation, from which all benefit. Such a state of affairs already largely exists in certain parts of the world on a regional basis. We must now develop it and extend it further so as to make it universal.
173.	The defense of peace and international law therefore necessitates a search for solidarity and justice.
174.	Hence, development cooperation is also essential in the search for peace. Just as transfers take place from richer to poorer areas within a country, so should they take place between nations. Balanced development of the family of nations and the reduction of economic disparities within it are thus prime concerns of the international community.
175.	Aware of the fact that the poorest countries with practically no access to capital markets require an increased amount of official developmental aid, Belgium has progressively increased this type of assistance. At the United Nations Conference on the Least Developed Countries, held recently in Paris, the Government of Belgium stressed the imperative need significantly to increase the volume and efficiency of the assistance to those countries. It announced that Belgium would pursue its efforts to attain, by 1985 at the latest, the goal of 0.15 per cent of its gross national product for assistance to the group of 31 most disadvantaged countries.
176.	This assistance will not be at the cost of other developing countries; Belgium wishes to remain among the most active countries in matters of cooperation. The position taken by Belgium at the Paris Conference the latest manifestation of the dialog between developing and industrialized countries illustrates the positive and constant attitude of my country in the field of international economic cooperation.
177.	Over the last few years, and especially since the adoption of General Assembly resolution 34/138, calling for the launching of global and sustained negotiations on international economic cooperation, the Belgian Government has persistently demonstrated its determination to promote such negotiations, taking into account the mutual advantages, the common interests and the responsibilities of the parties involved.
178.	The International Meeting on Cooperation and Development to be held at Cancun will bring together at the highest political level the representatives of 22 countries, from the most powerful to the neediest. We expect that this meeting will provide a new and much needed stimulus for the resumption of consultations leading to global negotiations.
179.	The present difficulties should not blind us to the true progress that has been achieved in increasing <he general awareness of the strong Jink which exists between peace, justice and solidarity among our peoples. We can, I am convinced, advance along this road through a serious and practical approach. Let us not cling to what divides us. Rather, let us attempt, day by day, to develop confidence and cooperation among ourselves. At the same time, in order to strengthen our solidarity and promote a more reasonably organized security, let us follow both the regional and the global paths.
180.	The Secretary-General in his report [A/36/1] rightly underlines the need to use the essential instrument the United Nations in a much more systematic, organized and regular manner so that it may better deal with the various aspects of international relations.
181.	I fully share the SecretaryGeneral's conviction, and I should like to pay a tribute to his untiring efforts to ensure respect for the laws and principles that the international community has laid down with such care.
